PER CURIAM.
In an action on a promissory note the defendant interposed an answer, but failed to appear at the trial, and a verdict was returned in favor of the plaintiff. The defendant moved to set aside the judgment entered thereon, on the ground that the judgment was secured “without proper notification of the attorneys for the defendant, and through their inadvertence and neglect in not appearing at the general term of said court, when said case was continued, believing and assuming that the attorneys for the plaintiff in said action would extend to the attorneys for the defendant the courtesy of notifying them as to when the case would be set for trial.” The trial court denied the motion, and in so doing was acting clearly within its discretionary powers.
Order affirmed.
JAGGARD, J., dissents.